DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.
 
Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments filed June 22, 2022 have been entered into the file. Currently claims 1, 9, 13-15, and 18 are amended, claims 2-5, 8, 12, 17, 23, 26, and 31-32 are cancelled, and claims 33-41 are new, resulting in claims 1, 6-7, 9-11, 13-16, 18-22, 24-25, 27-30, and 33-41 pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 3, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-7, 9-11, 13-16, 18-22, 24-25, and 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein said hybrid fabric exhibits a vertical wicking rate of over 1.4 mm/min in the course direction and over 2.0 mm/min in the wale direction when tested over 10 minutes according to AATCC 197” in lines 7-10. The instant specification does not provide support for the endpoint of 1.4 mm/min when tested over 10 minutes for all proportions of greige/welded cotton and does not provide support for the entirety of the range for all proportions of griege/welded cotton. In the response Applicant cites FIGS. 2, 3, 6, and 7 and pages 15-17 and 20-24 of the instant specification as providing support for the amendment. The figures the their corresponding tables provide support for wicking values for 25% welded cotton and 50% welded cotton for jersey knit and 50% welded cotton for pique knit, but not for all portions encompassed by claim 1 (e.g., 1% welded cotton). Additionally the Tables do not support values of greater than 8.4 mm/min at 10 mins for the course direction and 6.8 mm/min at 10 mins.
Claims 6-7, 9-11, 13-16, 18-22, 24-25, and 27-30 are also rejected under 35 U.S.C. 112(a) based on their dependency from claim 1, rejected above.

Claim 24 depends from claim 23, which has been cancelled. The subject matter which claim 24 further limits is therefore unclear.
Claim 25 is also rejected under 35 U.S.C. 112(a) based on its dependency from claim 24, rejected above.

Claim 27 depends from claim 26, which has been cancelled. The subject matter which claim 27 further limits is therefore unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-7, 9-11, 13-16, 18-22, 24-25, 27-30, and 33-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emden (US 2008/0096001)1 in view of Haverhals (US 2017/0233914)1.
With respect to claims 1, 6-7, 9-11, 13-16, 33-35 and 37-39, Emden teaches breathable fabrics that may be made into clothing garments such as shirts or trousers (paragraph [0001]). FIGS. 5A to 5D show examples of the inner (wicking) face of a fabric (paragraph [0026]). The black markings represent hydrophobic yarns (second yarn) and the white markings represent wicking yarns (first yarn) (paragraph [0026]). The hydrophobic yarns (second yarn) and wicking yarns (second yarn) may be knit (engaged with one another) (paragraphs [0029]-[0030]). The wicking fibers (second yarn) may be cellulosic fibers, and are preferably cotton (paragraphs [0065]-[0068]). The hydrophobic yarn (second yarn) may be cotton (paragraphs [0035]-[0037]). Emden teaches the use of optional finishes (paragraphs [0038]-[0044]). As the finishes are not required, it would have been obvious to one of ordinary skill in the art before the effective filing date to choose to either finish the yarn or not (greige), depending on the characteristics of the final yarn and resulting textile desired. See MPEP 2143.
Emden is silent as to the second yarn being a welded cotton have having at least a first and a second individual fiber within said second yarn fused together and the hybrid fabric exhibiting a pilling rank of at least 3.5.
Haverhals teaches a natural fiber welding process (paragraph [0007]). Welded substrates do not generally have much if any loose fiber at their surface and thus do not shed (paragraphs [0226]-[0228]), are stronger than their conventional raw counterparts (paragraph [0229]), textiles produced therefrom hold their shape and do not shrink as much (paragraph [0233]), have increased engagement between knitted fibers, increased score on the Martindale Pill Test of up to 5 (paragraph [00238]), and have superior moisture and wicking absorption properties compared to conventional yarns, especially cotton yarn (paragraph [0239]).
The pilling rank range of Haverhals substantially overlaps the claimed range in the instant claims 16 and 39. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Haverhals, because overlapping ranges have been held to establish prima facie obviousness.
Since both Emden and Haverhals teach wicking cotton yarn used in knitted fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wicking yarn (first yarn) of Emden to be the welded cotton of Haverhals, in order to provide a yarn that does not shed , is stronger, and has superior wicking and absorption properties, and a textile that holds its shape and does not shrink, has increased engagement between fibers, and has a Martindale Pill Test of up to 5.
Emden in view of Haverhals teaches the claimed invention above but does not expressly teach a vertical wicking rate of over 1.4 mm/minute in the course direction and over 2.0 mm/min in the wale direction when tested over 10 minutes according to AATCC 197, a breathability of at least 200 cfm as measured by ASTM D737, a dry rate of 0.7 mL/hr as measured by AATCC 201, a vertical wicking rate of a bundle of the wicking yarns (first yarn) being at least 300% greater than the hydrophobic yarn (second yarn), an absorbency time of 10 seconds or less as determined using an AATCC 79 test protocol, and a vertical wicking rate of at least 2.5 mm/min as determined using an AATCC 197 test protocol. It is reasonable to presume that the above properties are inherent to Emden in view of Haverhals.
Support for said presumption is found in that the instant specification teaches that the use of welded yarn decreases the absorbency time (Table 4; FIG. 4), increases planar wicking rate (Tables 5 and 6; FIGS. 6 and 7), increases breathability (Table 12; FIG. 17), and increases dry rate (Table 10). As discussed above, Haverhals teaches a welded yarn, and it would have been obvious to the ordinary artisan to use the welded yarn in the fabric of Emden in order to provide a yarn that does not shed, is stronger, and has superior wicking and absorption properties, and a textile that holds its shape and does not shrink, has increased engagement between fibers, and has a Martindale Pill Test of up to 5. Similar to the instant specification, Haverhals teaches the welded yarn increases absorbency and moisture wicking (paragraph [0239]) as well as increased the rate of drying in a knitted fabric (paragraph [0235]). Emden teaches the fabric is breathable (paragraph [0001]). Therefore, since Emden in view of Haverhals teaches a knitted fabric which uses similar materials with similar structure as the claimed invention, the fabric of Emden in view of Haverhals is expected to have the same properties as the claimed invention.

With respect to claims 18 and 36, Emden in view of Haverhals teaches all the limitations of claims 1 and 35 above. Emden further teaches the fabric may be a double-knit structure such as a double jersey jacquard or a double pique (paragraph [0077]).

With respect to claims 19, 28-30, and 40, Emden in view of Haverhals teaches all the limitations of claims 1 and 33 above. Emden further teaches that if a drop of water is dropped onto the wicking surface (first surface) the drop of water spreads out over the surrounding surface area within 10 seconds, most preferably within 1 second (first surface having a first moisture spreading speed) (paragraph [0071]).
Emden in view of Haverhals teaches the claimed invention above but does not expressly teach a differential between said first moisture spreading speed and said second moisture spreading speed is at least 25% measured using AATC 195 and wherein is one-way moisture transfer from said first surface to said second surface is at least 50% different from a second one-way moisture transfer from said second surface to said first surface as determined by AATCC 195. It is reasonable to presume that the above properties are inherent to Emden in view of Haverhals.
Support for said presumption is found in that the instant specification teaches that the use of welded yarn on one surface affects the moisture spreading speed (page 25) and one-way moisture transfer (Table 8). As discussed above, Haverhals teaches a welded yarn, and it would have been obvious to the ordinary artisan to use the welded yarn as the wicking yarn in the fabric of Emden in order to provide a yarn that does not shed, is stronger, and has superior wicking and absorption properties, and a textile that holds its shape and does not shrink, has increased engagement between fibers, and has a Martindale Pill Test of up to 5. Similar to the instant specification, Emden teaches a fabric where the wicking side has a fast moisture spreading speed (paragraph [0071]). The opposing side is hydrophobic (paragraph [0076]), therefore it is reasonable to presume it has a slow moisture spreading speed. Additionally, the fabric of Emden is concerned with sweat and moisture in liquid form being wicked and kept away from a user’s skin (paragraph [0009]), i.e., moisture transfer in one direction (wicking sweat away from the user) is much greater than in the other direction (keeps moisture away from the user’s skin). Therefore, since Emden in view of Haverhals teaches a knitted fabric which uses similar materials with similar structure as the claimed invention, the fabric of Emden in view of Haverhals is expected to have the same properties as the claimed invention.

With respect to claims 20 and 41, Emden in view of Haverhals teaches all the limitations of claims 19 and 40 above. Emden further teaches the fabric may be a double-knit structure such as a double jersey jacquard or a double pique (paragraph [0077]).

With respect to claim 21, Emden in view of Haverhals teaches all the limitations of claim 21 above. Emden further teaches the textile has an interior side (first surface/technical back), which, in use, faces the intended wearer of the article and an exterior side, which, in use, faces away from the intended wearer of the article (paragraph [0019]). Disposed on at least part of the interior side (first surface/technical back) of the textile layer is a wicking means (paragraph [0020]).

With respect to claim 22, Emden in view of Haverhals teaches all the limitations of claim 21 above. Emden further teaches that over 97% of the yarns on the surface of the wicking layer (technical back) are wicking yarns (first yarn) (paragraph [0026]). The outer face is mostly or entirely made up of the hydrophobic yarns (second yarn) (paragraph [0079]). While Emden does not explicitly teach that the wicking yarns (first yarn) are primarily located in the wicking layer (technical back), it is reasonable to presume the majority of the yarns are located in the wicking layer (technical back) because Emden teaches the majority if not all of the other surface is made up of the hydrophobic yarns (second yarn) (paragraph [0079]).

With respect to claim 24, Emden in view of Haverhals teaches all the limitations of claim 1 above. The limitation "used in a garment having an interior surface and an exterior surface, and wherein said technical back is positioned adjacent said exterior surface” is a use limitation and does not determine the patentability of the product, unless the use produces a structural feature of the product. The use of the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP § 2113. Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed use because Emden in view of Haverhals teaches the textile has an interior side (first surface/technical back), which, in use, faces the intended wearer of the article and an exterior side, which, in use, faces away from the intended wearer of the article (paragraph [0019]). The fabric is suitable for making clothes (paragraph [0001]).
With regard to functional language or intended use limitations, the Applicant may resolve the ambiguities of a functional limitation in a number of ways, such as  using a quantitative metric (e.g., numeric limitation as to a physical property) rather than a qualitative functional feature; demonstrate that the specification provides a formula for calculating a property along with examples that meet the claim limitation and examples that do not; demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claim limitation was satisfied; or amend the claims to recite the particular structure that accomplishes the function (see MPEP 2173.05(g)).

With respect to claim 25, Emden in view of Haverhals teaches all the limitations of claim 24 above. Emden further teaches that over 97% of the yarns on the surface of the wicking layer (technical back) are wicking yarns (first yarn) (paragraph [0026]). The outer face is mostly or entirely made up of the hydrophobic yarns (second yarn) (paragraph [0079]). While Emden does not explicitly teach that the wicking yarns (first yarn) are primarily located in the wicking layer (technical back), it is reasonable to presume the majority of the yarns are located in the wicking layer (technical back) because Emden teaches the majority if not all of the other surface is made up of the hydrophobic yarns (second yarn) (paragraph [0079]). This would result in the hydrophobic yarn (second yarn) being located mostly in the remainder of the fabric, mainly the middle and other surface.

With respect to claim 27, Emden in view of Haverhals teaches all the limitations of claim 1 above. The limitation "used in a garment having an interior surface and an exterior surface, and wherein said technical back is positioned adjacent said exterior surface” is a use limitation and does not determine the patentability of the product, unless the use produces a structural feature of the product. The use of the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP § 2113. Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed use because Emden in view of Haverhals teaches the textile has an interior side (first surface/technical back), which, in use, faces the intended wearer of the article and an exterior side (technical face), which, in use, faces away from the intended wearer of the article (paragraph [0019]). The fabric is suitable for making clothes (paragraph [0001]).
With regard to functional language or intended use limitations, the Applicant may resolve the ambiguities of a functional limitation in a number of ways, such as  using a quantitative metric (e.g., numeric limitation as to a physical property) rather than a qualitative functional feature; demonstrate that the specification provides a formula for calculating a property along with examples that meet the claim limitation and examples that do not; demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claim limitation was satisfied; or amend the claims to recite the particular structure that accomplishes the function (see MPEP 2173.05(g)).

Response to Arguments
Response – Specification
The objection to the disclosure due to informalities is overcome by Applicant’s amendments to the claims in the response received on June 22, 2022.

Response – Claim Rejections 35 USC §112
The rejections of claims 1-2, 4-7, and 9-32 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, are overcome by Applicants amendments to the claims in the response filed June 22, 2022.
The rejections of claims 1-2, 4-7, and 9-32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed June 22, 2022.

Response – Claim Rejections 35 USC §103
The rejections of:
claims 1-2, 4-7, 9-21, and 28-31 under 35 U.S.C. 103 as being unpatentable over Guerra (US 2015/0017855) in view of Haverhals (US 2017/0233914) and Emden (US 2008/0096001);
claims 22-25 under 35 U.S.C. 103 as being unpatentable over Guerra (US 2015/0017855) in view of Haverhals (US 2017/0233914) and Emden (US 2008/0096001) and further in view of Yeh (US 6509285);
claims 26-27 under 35 U.S.C. 103 as being unpatentable over Guerra (US 2015/0017855) in view of Haverhals (US 2017/0233914), Emden (US 2008/0096001), and Yeh (US 6509285) with supporting evidence provided by “Spun Yarn” from The Complete Textile Glossary; and
claim 32 under 35 U.S.C. 103 over Emden (US 2008/0096001) in view of Haverhals (US 2017/0233914)
have been withdrawn in light of the amendments to the claimed filed June 22, 2022.

Applicant’s arguments with respect to the combination of Guerra in view of Haverhals and Emden have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Applicant's arguments are all with respect to Guerra in view of Haverhals and Emden not teaching the new claim amendments. The newly added rejection of Emden in view of Haverhals is applied to address the newly added limitations. The Applicant's arguments are therefore moot as they do not address the combination of references used in the rejections of the amended claims presented above.

The remaining arguments submitted in the response filed June 22, 2022 has been fully considered but are not persuasive.
On pages 9-10 of the response Applicant submits that the superior moisture management properties of the claimed hybrid fabric is an unexpected result because as can be seen in at least FIGS. 2, 3, 6, & 7 and the corresponding portions of the specification, the vertical wicking rates of all hybrid fabrics was greater than the wicking rates of both the fabrics constructed entirely of greige cotton yarn and the vertical wicking rates of fabrics constructed entirely of welded cotton yarn. Applicant submits that on would expect the vertical wicking rates of the hybrid fabrics to be some average or value between the two constituent components’ values. Applicant also alleges unexpected results for the absorbency time in FIG. 4.
The Examiner respectfully disagrees. Overcoming a rejection based on unexpected results requires the combination of three different elements: (i) the results must fairly compare with the closest prior art in an affidavit or declaration under 37 CFR 1.132, (ii) the claims must be commensurate in scope, and (iii) the results must truly be unexpected. MPEP 716.02. Additionally, the burden rests with Applicant to establish the results are unexpected and significant. MPEP 716.02(b).
With respect to (i) Applicant compares the invention with a conventional cotton fabric and a welded cotton fabric, but does not specifically compare to the closest prior art (e.g., Emden or Haverhals) in an affidavit or declaration under 37 CFR 1.132. With respect to (ii) for the vertical wicking rates, the Tables 2, 3, 6, and 7 (which correspond to FIGs. 2, 3, 6, and 7) indicate the type of knit (e.g., jersey or pique), the percentage of welded yarn, the direction of the wicking (for claim 33), the use of welded cotton (for claim 33), etc. With respect to (ii) for the absorbency time, page 17 indicates that a jersey fabric was used and Table 4 uses different welded cotton percentages, not all of which fulfill the requirements of claim 33. With respect to (iii), Applicant does include a discussion as the why the results are unexpected with respect to the vertical wicking rate, however as explained above this analysis was not performed with comparison to the closest identified prior art.
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
    

    
        1 Previously presented